Case 21-03000-sgj Doc 48-10 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 4




                          EXHIBIT KKKKKK
                           Case 21-03000-sgj Doc 48-10 Filed 01/25/21                       Entered 01/25/21 18:52:30                    Page 2 of 4




From:                 HCMLP.DataIntegrity@hcmlp.com
Sent:                 Thursday, October 08, 2020 9:06 AM
To:                   FundAccounting@HCMLP.com; I-Investments@hcmlp.com; Compliance@hcmlp.com; R-Operations@hcmlp.com; I-Operations@hcmlp.com; DataTeam@hcmlp.com;
                      HCovitz@hcmlp.com; SettlementArchive@hcmlp.com; pjaiswal@siepe.com; James Romey; Jack Donohue; Bradley Sharp; Fred Caruso
Subject:              HCMLP - Previous Day Trades




Previous Day Trades

TradeType   Fund          Portfolio             CTPY         SideCode          Instrument      TradeDate     InstType     Commitment     Price    ExcValue     IssuerAnalyst   LastPrice LastPriceSource

M                                                           Sale        AVYA                    10/07/20   Common Stock      -4,464.00    18.13    80,948.39
M                                                           Sale        AVYA                    10/07/20   Common Stock     -24,525.00    18.13   444,726.54




M                                                           Sale        AVYA                    10/07/20   Common Stock     -59,398.00    18.13 1,077,099.57




M                                                           Sale        AVYA                    10/07/20   Common Stock     -46,072.00    18.13   835,451.22




M                                                           Sale        AVYA                    10/07/20   Common Stock     -39,227.00    18.13   711,326.73




                                                                                        1
                    Case 21-03000-sgj Doc 48-10 Filed 01/25/21            Entered 01/25/21 18:52:30                    Page 3 of 4




TradeType   Fund   Portfolio       CTPY    SideCode          Instrument      TradeDate     InstType     Commitment     Price    ExcValue     IssuerAnalyst   LastPrice LastPriceSource




M                                          Sale       AVYA                    10/07/20   Common Stock      -5,997.00    18.13   108,747.20




M                                          Sale       AVYA                    10/07/20   Common Stock     -40,314.00    18.13   731,037.95
M                                          Sale       AVYA                    10/07/20   Common Stock      -9,058.00    18.13   164,254.15




M                                          Sale       AVYA                    10/07/20   Common Stock     -27,669.00    18.13   501,738.58




                                                                      2
                                                        Case 21-03000-sgj Doc 48-10 Filed 01/25/21                                                        Entered 01/25/21 18:52:30                                   Page 4 of 4




 TradeType               Fund                         Portfolio                          CTPY               SideCode                  Instrument                  TradeDate        InstType        Commitment         Price      ExcValue        IssuerAnalyst      LastPrice LastPriceSource




M                                                                                                           Sale         AVYA                                      10/07/20    Common Stock            -29,972.00      18.13      543,500.26



                                                                                                                                                                                                                                                                                     To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
                                                                                                                                                                                                                                                                                     Siepe ™




                                                                                                                                                                                                                                                              Powered by




DISCLAIMER- This email is intended for the recipient(s) only and should not be copied or reproduced without explicit permission. The material provided herein is for informational purposes only and does not constitute an offer or commitment, a solicitation of an offer, or any advice or
recommendation, to enter into or conclude any transaction. It may contain confidential, proprietary or legally privileged information. If you receive this message in error, please immediately delete it.




                                                                                                                                                  3
